Citation Nr: 1609865	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


2.  Entitlement to a compensable rating for the period prior to August 17, 2007, and in excess of 10 percent therefrom, for vitiligo.  

2.  Entitlement to a rating in excess of 10 percent for labyrinthitis, to include vertigo.  

3.  Entitlement to a rating in excess of 10 percent for left knee sprain, effusion with degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The Veteran served on active duty from May 1988 to May 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, the Board remanded the claims on appeal for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

During the appeal process, an increased rating was awarded for the Veteran's skin disorder, vitiligo.  Specifically, the noncompensable rating was increased to 10 percent, effective August 17, 2007.  Because the increase in the evaluation of the Veteran's vitiligo does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been appropriately rephrased on the title page.  

Notably, the AOJ did not issue a supplemental statement of the case (SSOC) with respect to the skin disorder, since the grant of the increased rating.  As such, the most recent SOC for vitiligo is dated in January 2009.  Additional evidence, including October 2007 and August 2012 VA examination reports, was associated with the claims file after the issuance of the January 2009 statement of the case (SOC), and prior to transfer of the record back to the Board.  VA regulations provide that any pertinent evidence received by the AOJ prior to transfer of the record to the Board, must be addressed in an SSOC in cases where a prior SOC or SSOC was prepared.  38 C.F.R. §§ 19.31, 19.37 (2015).  

Moreover, additional development is necessary before making final determinations regarding the claims for ratings in excess of 10 percent for labyrinthitis, to include vertigo, and for left knee DJD.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

As discussed in the Introduction, regarding the issue of entitlement to an increased rating for vitiligo, the claim remains on appeal despite the increased rating that was granted.  The Board also observed that additional evidence - including October 2007 and August 2012 VA skin examination reports - was added to the record prior to recertification of the appeal to the Board and the AOJ did not issue a SSOC following the examination as to this issue, even though it issued a February 2013 rating decision increasing the Veteran's disability rating from the date of the Veteran's claim for increase.  A SSOC must be furnished to the Veteran and his representative if additional pertinent evidence is received prior to recertification to the Board that has not been considered in the SOC.  See 38 C.F.R. § 19.37 (2015).  Thus, if the claim remains denied following execution of the remand directives, the AOJ must issue a SSOC based on all evidence received since the January 2009 SOC.  

As to the claims for ratings in excess of 10 percent for labyrinthitis, to include vertigo, and for a left knee disorder, the Board remanded the claims on appeal for contemporaneous examinations in July 2012.  The requested examinations were conducted in August 2012, and the resulting reports are of record.  

In a February 2016 statement, the Veteran's representative maintained that ratings in excess of 10 percent are warranted for the Veteran's labyrinthitis, to include vertigo, and his left knee disorder.  Specifically, he stated that the August 2012 VA examination reports were inadequate to properly rate these conditions.  Specifically, it was claimed that the Veteran told the examiner that he often staggered during episodes of vertigo, but this was not mentioned on the report.  Moreover, the VA examiner did not address the Veteran's assertions that there was instability in the left knee.  These statements also suggest that the Veteran continues to experience symptoms related to these conditions, but there are no VA treatment records in the file subsequent to early 2013.  

The Board notes that new examinations are not necessarily in order solely based on the passage of time when adequate VA examination reports are of record.  Such might be argued here.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  However, as it is claimed that the Veteran continues to exhibit symptoms associated with his labyrinthitis and his left knee that were not evaluated on examination and as it has been several years since he was last examined, and as he and his representative continue to assert that current manifestations warrant increased ratings as to these disorders, the Board's finds that, after all outstanding medical records are associated with the claims file, contemporaneous and thorough VA examinations (which take into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Also see Palczewski, supra; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all outstanding VA and private treatment and/or hospitalization records related to the Veteran's service-connected disorders dated since April 2013.  Any negative response should be in writing, and associated with the claims folder.  

2.  Following completion of the above, schedule the Veteran for the appropriate VA examination to ascertain the current severity and manifestations of his service-connected labyrinthitis, to include vertigo.  The examiner is requested to specifically address whether the Veteran experiences dizziness with occasional staggering.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for the appropriate VA examination to ascertain the current severity and manifestations of his service-connected left knee sprain, effusion with DJD.  The examiner is requested to specifically address whether instability in the left knee joint is demonstrated.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ.  If any claim remains denied, the appellant and his representative should be furnished a SSOC that includes each of the claims as listed on the title page of this decision and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

